COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  ESTATE OF JOHN ALLEN
HEINLEIN, deceased.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00329-CV

Appeal from the

Probate Court 

of El Paso County, Texas 

(TC# 2003-P00818) 




MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) for failure to file
an Appellant's brief.  Finding that Appellant has failed to file a brief or a motion for extension of
time, we dismiss the appeal.
	Appellant Cynthia Heinlein filed a notice of appeal in this case on December 8, 2006. 
Appellant requested, and this Court granted, two briefing extensions.  Appellant did not file a brief
in accordance with the extensions.  Following the expiration of the second extension, the Clerk of
this Court notified Appellant, by letter dated May 9, 2007,  of the Court's intent to dismiss the appeal
for want of prosecution unless Appellant responded within ten days.  Appellant has not responded
to the Clerk's notice.

	This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file a brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex. R. App. P. 38.8(a)(1).  An appeal may also be dismissed because the appellant has
failed to comply with a requirement of the Rules of Appellate Procedure or a court order.  See Tex.
R. App. P.  42.3.  Appellant has failed to file a brief and has failed to file a motion for extension of
time in response to an order of this Court.  Pursuant to Rules 38.8(a)(1) and 42.3(c), we dismiss the
appeal for want of prosecution.

						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.